Order entered November 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00782-CV

                                     EBAY INC., Appellant

                                                 V.

                                  MARY KAY INC., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-1403318

                                             ORDER
       We GRANT appellant’s November 20, 2014 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief by December 8, 2014.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE